Citation Nr: 1747529	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-44 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, including an intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Atlanta, Georgia, Regional Office (RO) in April 2010.  In October 2015, the Veteran testified at a Travel Board hearing before the undersigned, and a transcript of that hearing is of record.  

In March 2016 and July 2017, the Board remanded this case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of service connection for a back disability.  Thereafter, the case was returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic, identifiable back disability, now primarily diagnosed as degenerative disc disease with lumbar radiculopathy and arthritis, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

A back disability is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C.A. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

In documents the Veteran submitted, and during his October 2015 hearing, he contended that his back disability is primarily the result of an in-service fight he had with a non-commissioned officer, as well as due to an injury sustained when a gun rack fell on his back.  He testified that he had experienced back pain since service and therefore service connection was warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board acknowledges that the appellant is a nursing assistant, the Board finds that he is not competent to offer a medical opinion on the etiology of any diagnosed back disorder.  In this regard, according to the United States Bureau of Labor Statistics, a nursing assistant helps provide basic care for patients in hospitals and residents of long-term care facilities, such as nursing homes. Orderlies transport patients and clean treatment areas.  https://www.bls.gov/ooh/healthcare/mobile/nursing-assistants.htm  There is no evidence that the appellant as a nursing assistant received any special training to determine the etiology of spinal disorders.  Moreover, not only are the appellant's claims as to the etiology of his current back disorder uncorroborated by the evidence in the service; they are contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

The report of the Veteran's September 1973 service entrance examination shows that he entered active duty without any complaints or clinical findings or a back disability.  In March 1974, he reported a five month history of intermittent back pain, and in May 1974, reported that he had injured his back in a fight with an noncommissioned officer.  However, following an examination, the only diagnosis was mild neck strain.  There was no diagnosis of a chronic, identifiable back disorder.  

The record is replete with lay statements that the Veteran experienced back injuries in service and that he has had chronic back problems since that time.  For example in September 1993, V. B. and C. A., reported that they were former fellow service members of the Veteran and that they were present when a load of weapons fell from a truck onto the Veteran.  Even if that incident did happen, however, the preponderance of the evidence is against a finding that the Veteran sustained a chronic, identifiable back disability a result of that incident.  Indeed, following his complaints of back pain in 1974, he served the remaining year and a half of active duty without any further complaints or clinical findings of a back disorder of any kind.  

In September 1975, his service separation examination was negative; and he specifically denied that he then had, or had ever had, recurrent back pain.  

A chronic, identifiable back disorder was not manifested until several years after service.  During treatment at Doctors' Hospital in July 1980, a myelogram revealed lumbar spinal stenosis and an amputation of the nerve root at L4-5 on the right side which was thought to be physiologic.  Amputation of the axillary nerve root sleeve at L5-S1 on the right was also noted with a questionable slight extrinsic pressure defect laterally.  At that time, the Veteran reported a several month history of back pain after lifting heavy patients in his job as a hospital nursing assistant.  He offered no reports of any injuries in service, and there was no competent evidence that his back disorder was in any way related to service.  

This fact reflects a lack of a nexus to service, and it is consistent with the five year gap between separation and his care at Doctors Hospital.  Moreover, it was consistent with his original claim for service connection (VA Form 21-526, dated in August 1980).  In the August 1980 claim, the Veteran reported that his back condition and related problems had been present since October 1979, i.e., more than four years postservice.  It was further consistent with an October 1979 claim he had filed with the Bureau of Employees Compensation.  Such findings constitute probative evidence against the claim.  

Despite the foregoing in July 2016, the Veteran underwent a VA examination to determine the nature and etiology of his back disability.  Following that examination and a review of the record, the diagnoses were degenerative disc disease with lumbar radiculopathy and arthritis of the thoracolumbar spine.  Although the examiner noted the Veteran's complaints of back pain in 1974, the examiner found no compelling evidence in the record pertaining to ongoing complaints, diagnosis or treatment for the lower back during service.  Essentially, the July 2016 examiner found that the Veteran did not sustain a chronic, identifiable back disability until October 1979, while lifting a patient at work.  Therefore, he opined that it was less likely than not that the Veteran's current back condition had been caused by or incurred during service.  

Taken together, the preponderance of the foregoing evidence is against finding that the Veteran's current back disability had its onset in service.  Absent the requisite nexus, the Veteran does not meet the criteria for service connection for a back disability.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


